Order, Supreme Court, New York County (Richard F. Braun, J), entered December 29, 2010, which, inter alia, in this action for personal injuries, denied defendants’ motion to change venue from New York County to Suffolk County, unanimously affirmed, without costs.
The court properly denied defendants’ motion for a change of venue to Suffolk County. Defendants failed to make the requisite showing that their allegedly inconvenienced nonparty witnesses were actually contacted and were willing to testify (see Gissen v Boy Scouts of Am., 26 AD3d 289 [2006]; Gluck v Pond House Farm, 271 AD2d 334 [2000]; CPLR 510 [3]). Defendants also failed to set forth the substance and materiality of the testimony of at least two of the three witnesses. Concur — Gonzalez, P.J., Tom, Friedman, Catterson and Richter, JJ.